DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Ratoff, Senior Patent Agent, Canon Nanotechnologies on May 4, 2022.

The application has been amended as follows: 

1. 	A fluid dispensing system comprising:
	a reservoir containing a fluid that is a formable material, the formable material containing a monomer mixture;
	a piezoelectric fluid dispenser configured to dispense a plurality of droplets of the fluid from the reservoir at a plurality of locations onto a substrate with an experimentally determined drop placement accuracy for droplets that have a fluid volume that is less than 1.2 pL, and the drop placement accuracy varies with the fluid temperature of the fluid being circulated through the fluid dispenser; and
	a temperature control system configured to maintain a fluid temperature of the fluid at greater than 23°C, prior to being circulated through the fluid dispenser and dispensed by the fluid dispenser as the plurality of droplets;
	wherein the fluid dispenser, for droplets that have the fluid volume that is less than 1.2 pL, has an experimentally determined drop placement accuracy metric for the fluid that is less than a first threshold while the temperature control system controls the fluid temperature to be greater than 23°C;
	wherein the fluid dispenser is experimentally determined for droplets that have the fluid volume that is less than 1.2 pL, has the experimentally determined drop placement accuracy metric that is greater than the first threshold while the temperature control system controls the fluid temperature to be less than or equal to 20.5°C; and[[.]]
	a controller configured to cause a voltage waveform to be applied to the piezoelectric fluid dispenser such that the fluid droplet volume is less than 1.2 pL while the temperature control system maintains the fluid temperature of the fluid circulating through the piezoelectric fluid dispenser at greater than 23°C, wherein the drop placement accuracy metric of the piezoelectric fluid dispenser is less than the first threshold when the fluid temperature is greater than 23°C, and the drop placement accuracy metric of the piezoelectric fluid dispenser is greater than the first threshold when the fluid temperature is less than 20.5°C.


15. 	An imprint lithography system comprising:
	a fluid supply containing a fluid that is a formable material, the formable material containing a monomer mixture;
	a filtered resist recirculation system and reservoir;
	a fluid supply line;
	a fluid return line;
	a piezoelectric fluid dispenser configured to dispense a plurality of droplets of the fluid from the reservoir at a plurality of locations onto a substrate with an experimentally determined drop placement accuracy for droplets that have a fluid volume that is less than 1.2 pL, and the drop placement accuracy varies with the fluid temperature of the fluid being circulated through the fluid dispenser;
	a temperature control system configured to maintain a fluid temperature of the fluid prior to being circulated through the fluid dispenser and dispensed by the fluid dispenser, at greater than 23°C; and
	a temperature control manifold;
	wherein the fluid dispenser has an experimentally determined drop placement accuracy metric for the fluid that is less than a first threshold when while the temperature control system controls the fluid temperature to be greater than 23°C;
	wherein the fluid dispenser has the experimentally determined drop placement accuracy metric that is greater than the first threshold while the temperature control system controls the fluid temperature to be less than or equal to 20.5°C; and
	a controller configured to cause a voltage waveform to be applied to the piezoelectric fluid dispenser such that the fluid droplet volume is less than 1.2 pL while the temperature control system maintains the fluid temperature of the fluid circulating through the piezoelectric fluid dispenser at greater than 23°C, wherein the drop placement accuracy metric of the piezoelectric fluid dispenser is less than the first threshold when the fluid temperature is greater than 23°C, and the drop placement accuracy metric of the piezoelectric fluid dispenser is greater than the first threshold when the fluid temperature is less than 20.5°C; and
	wherein, each of the plurality of droplets dispensed by the fluid dispenser has a fluid volume that is less than 1.2 pL.

Allowable Subject Matter
	Claims 1, 3-15 and 25-27 allowed.
	The following is an examiner’s statement of reasons for allowance:
	No prior art considered, disclosed, taught or suggested, together or separately, the unexpected results derived from a piezoelectric fluid dispenser configured to dispense a plurality of droplets of the fluid onto a substrate with drop placement accuracy for droplets that is less than a first threshold while the temperature control system controls the fluid temperature to be greater than 23°C while the fluid volume is less than 1.2 pL.
	The results as disclosed in the specification  indicate an experimentally determined drop placement accuracy metric that is greater than a first threshold while the temperature control system controls the fluid temperature to be less than 20.5°C.
	“The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.” In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979). MPEP §716.02(d)
	
	None of the cited art together or separately suggested or disclosed a controller configured to cause a voltage waveform applied a piezoelectric fluid dispense providing an experimentally determined property whereby raising the temperature above 23°C at a volume below 1.2 pL, would improve a drop placement accuracy metric as recited in Claims 1 and 15.
	The closest prior art investigated included Sreenivasan (US 2017/0106399)  which discusses an ink jet dispensing of a plurality of droplets at a fluid volume less than 1.2 pL or below 1 pL, but is silent about fluid temperature. Uetsuki (US 5,992.968) teaches a fluid dispensing system configured to maintain a droplet fluid temperature at greater than 23°C  and further teaches the stabilization of drop placement accuracy even at a high speed ink jet printing, but is silent as to how volumes are a factor.
	Additional prior art investigated included Harjee (US 2018/0083230). Ito (US 6,854,833), Ito (US 2012/0229548), Markham (US 6,293,644), Madigan (US 2017/0157949), Truskett (US 2010/098847), Fletcher (US 2015/0017329). Kaler (US 2015//0259754) and Nelson (US 6,780,249) but none indicated the unexpected result
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712